— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered July 20, 1987, convicting him of rape in the first degree (two counts), attempted rape in the first degree (two counts), attempted sodomy in the first degree and sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in a light most favorable to the People, we find that it was legally sufficient to support the conviction (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find that the trial court did not abuse its discretion in denying the defendant’s motion to set aside the verdict due to alleged misconduct by a juror (see, People v Friedgood, 58 NY2d 467, 470). We note that with the exception of improper external influences, jurors may not impeach their verdict by stating what was discussed during their deliberations (see, People v James, 112 AD2d 380, 382).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Kunzeman, Eiber and Hooper, JJ., concur.